In an action to recover damages for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Nassau County (Segal, J.), dated July 8, 1996, which granted the motion by the respondent Ann E. Kelly for summary judgment dismissing the complaint and all cross claims insofar as asserted against her.
Ordered that the order is affirmed, with costs.
The Supreme Court properly granted the respondent’s motion for summary judgment. The moped ridden by the infant plaintiff, which was traveling northbound, abruptly crossed over and entered the southbound lane directly in front of the respondent’s automobile and the two vehicles collided. Despite the plaintiffs’ attempts to assert a triable issue of fact by claiming that the respondent was negligent in failing to observe the moped in time to avoid the collision, the record does not support this contention (see, Eisenbach v Rogers, 158 AD2d 792, 793). Faced with an emergency situation and not driving in a reckless manner or otherwise acting negligently, the respondent’s reaction to the situation was reasonable and the collision was unavoidable (see, e.g., Cohen v Masten, 203 AD2d 774, *484775-776). Rosenblatt, J. P., Thompson, Pizzuto and Friedmann, JJ., concur.